 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11    GEORGE AVALOS, an individual,                    Case No.: 1:21-cv-00259 NONE JLT
12                    Plaintiff,                       ORDER DIRECTING THE CLERK OF COURT TO
                                                       ASSIGN THIS ACTION TO A DISTRICT JUDGE
13            v.                                       AND CLOSE THE ACTION
                                                       (Doc. 10)
14    ESCOBAR ENTERPRISES, et al.,
15                    Defendants.
16

17          The plaintiff has filed a voluntary dismissal with prejudice under Federal Rules of Civil

18   Procedure Rule 41(a)(1)(A)(i). (Doc. 10) Accordingly, the Clerk of Court is DIRECTED to assign

19   a district judge for the purpose of closing this case and then to close this action.

20
     IT IS SO ORDERED.
21

22      Dated:     May 21, 2021                               _ /s/ Jennifer L. Thurston
                                                    CHIEF UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27
28
